DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication received on 10/06/2022. Claim 1, 3, 5, 7, 9, 13-23 and 25 are pending of which claims 1, 5, 9,13, 14, 17 are amended, claims 13-23 and claim 25 is new. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7, 9, 13, 16-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Cella US 2018/0284757, and further in view of DaCosta US 9,258,765, Kelsey US 2005/0249215 and Bartier US 2019/0165964.
Regarding claims 1, 5 and 9, Cella teaches an apparatus comprising: a processor; and a memory storing instructions and computer readable medium comprising such instructions when executed by the processor: 
[“Methods and systems are disclosed herein for a remotely organized universal data collector that can power up and down sensor interfaces based on need and/or conditions identified in an industrial data collection environment. For example, interfaces can recognize what sensors are available and interfaces and/or processors can be turned on to take input from such sensors, including hardware interfaces that allow the sensors to plug in to the data collector, wireless data interfaces (such as where the collector can ping the sensor, optionally providing some power via an interrogation signal), and software interfaces (such as for handling particular types of data).”, ¶343]

configure the apparatus to a method to broker events of event-driven application components within a distributed computing environment using a mesh event broker, the method comprising: 
[" As depicted in FIG. 180, a data marketplace 13008 may include data streams 13010, a data marketplace input interface, data marketplace inputs 13056, a data payment allocation engine 13038, marketplace value rating engine 13040, a data brokering engine 13042, a marketplace self-organization engine 13076 and one or more data pools 13070. The data marketplace 13008 may be included within the cloud networking environment 30 or externally connected to the cloud networking environment 13068. Data pools 13070 may also be included within the cloud networking environment 13068 or may be externally connected to the cloud networking environment 13068. ", ¶1769]
instantiating the mesh event broker as a plurality of mesh agents, the plurality of mesh agents being provisioned to support mediation activities including augmentations using a plurality of computational nodes within the distributed Internet of Things(IOT) computing environment(Cella teaches a mesh network of nodes where such node perform actions such as transformation/ augmentation of data such data in the industrial IOT sensor networking  ¶10,331)
["Intelligent systems 118 may include cognitive systems 120, such as enabling a degree of cognitive behavior as a result of the coordination of processing elements, such as mesh, peer-to-peer, ring, serial, and other architectures, where one or more node elements is coordinated with other node elements to provide collective, coordinated behavior to assist in processing, communication, data collection, or the like.", ¶210]
["In addition to data collection systems 102, this may include data collected, handled or exchanged by IoT devices, such as cameras, monitors, embedded sensors, mobile devices, diagnostic devices and systems, instrumentation systems, telematics systems, and the like, such as for monitoring various parameters and features of machines, devices, components, parts, operations, functions, conditions, states, events, workflows and other elements (collectively encompassed by the term "states") of such environments. Data may also include metadata about any of the foregoing, such as describing data, indicating provenance, indicating elements relating to identity, access, roles, and permissions, providing summaries or abstractions of data, or otherwise augmenting one or more items of data to enable further processing, such as for extraction, transforming, loading, and processing data. ", ¶331]
[" Methods and systems are disclosed herein for continuous ultrasonic monitoring, including providing continuous ultrasonic monitoring of rotating elements and bearings of an energy production facility; for cloud-based systems including machine pattern recognition based on the fusion of remote, analog industrial sensors or machine pattern analysis of state information from multiple analog industrial sensors to provide anticipated state information for an industrial system; for on-device sensor fusion and data storage for industrial IoT devices, including on-device sensor fusion and data storage for an Industrial IoT device, where data from multiple sensors are multiplexed at the device for storage of a fused data stream; and for self-organizing systems including a self-organizing data marketplace for industrial IoT data, including a self-organizing data marketplace for industrial IoT data, where available data elements are organized in the marketplace for consumption by consumers based on training a self-organizing facility with a training set and feedback from measures of marketplace success, for self-organizing data pools, including self-organization of data pools based on utilization and/or yield metrics, including utilization and/or yield metrics that are tracked for a plurality of data pools, a self-organized swarm of industrial data collectors, including a self-organizing swarm of industrial data collectors that organize among themselves to optimize data collection based on the capabilities and conditions of the members of the swarm, a self-organizing collector, including a self-organizing, multi-sensor data collector that can optimize data collection, power and/or yield based on conditions in its environment, a self-organizing storage for a multi-sensor data collector, including self-organizing storage for a multi-sensor data collector for industrial sensor data, a self-organizing network coding for a multi-sensor data network, including self-organizing network coding for a data network that transports data from multiple sensors in an industrial data collection environment.", ¶10]

deploying the plurality of mesh agents as a mesh network to the plurality of computational nodes of the distributed Internet of Things(IOT) computing environment(Cella teaches deployment of nodes within a mesh/cloud network, ¶s 10, 210,324); 
["In embodiments, a platform is provided having cloud-based policy automation engine for IoT, with creation, deployment, and management of IoT devices. In embodiments, the platform 100 includes (or is integrated with, or included in) the host processing system 112, such as on a cloud platform, a policy automation engine 4032 for automating creation, deployment, and management of policies to IoT devices. ", ¶324]
["Intelligent systems 118 may include cognitive systems 120, such as enabling a degree of cognitive behavior as a result of the coordination of processing elements, such as mesh, peer-to-peer, ring, serial, and other architectures, where one or more node elements is coordinated with other node elements to provide collective, coordinated behavior to assist in processing, communication, data collection, or the like.", ¶210]
[“for on-device sensor fusion and data storage for industrial IoT devices, including on-device sensor fusion and data storage for an Industrial IoT device,”, ¶10]

the plurality of computational nodes comprising event producer nodes and event consumer nodes( destination  and source correspond to produce and consumer nodes especially in context with a subscription for data feeds/streams , ¶331,1817),
[“The supplier may pre-package data, such as by providing data from a single input source 116, a single sensor, and the like, or by providing combinations, permutations, and the like (such as multiplexed analog data, mixed bytes of data from multiple sources, results of extraction, loading and transformation, results of convolution, and the like), as well as by providing metadata with respect to any of the foregoing. Packaging may include pricing, such as on a per-batch basis, on a streaming basis (such as subscription to an event feed or other feed or stream), on a per item basis, on a revenue share basis, or other basis. For data involving pricing, a data transaction system 4114 may track orders, delivery, and utilization, including fulfillment of orders.”, ¶331]
["Furthermore, various embodiments are described in the context of data being sent from a “server” to a “client.” It should be understood that these terms are used very broadly, roughly analogous to “data source” and “data destination”. Furthermore, in at least some applications of the techniques, the nodes are peers, and may alternate roles as “server” and “client” or may have both roles (i.e., as data source and data destination) concurrently. However, for the sake of exposition, examples where there is a predominant direction of data flow from a “server” node to a “client” node are described with the understanding that the techniques described in these examples are applicable to many other situations.", ¶1817]

And a plurality of intermediate nodes the plurality of intermediate nodes being intermediate the event producer nodes and the event consumer node event consumer nodes(certain nodes can act as hubs aggregating data from multiple sensors/event generating endpoints which are processed and routed to event subscribers such routing can be across different networks, ¶s58, 1666 such hub in a hub spoke config ¶1619 for performing multicasting of the same data to multiple nodes at the same time ¶1868 ).
["FIG. 31 is a diagrammatic view of components and interactions of a data collection architecture involving a multiple streaming data acquisition instrument receiving analog sensor signals and digitizing those signals to be obtained by a streaming hub server in accordance with the present disclosure.", ¶58]

["In embodiments, methods and systems are provided for data collection in or relating to one or more machines deployed in an industrial environment using self-organized network coding for network transmission of sensor data in a network. In embodiments, network coding may be used to specify and manage the manner in which packets (including streams of packets as noted in various embodiments disclosed throughout this disclosure and the documents incorporated by reference) are relayed from a sender (e.g., a data collector, instrumentation system, computer, or the like in an industrial environment where data is collected, such as from sensors or instruments on, in or proximal to industrial machines or from data storage in the environment) to a receiver (e.g., another data collector (such as in a swarm or coordinated group), instrumentation system, computer, storage, or the like in the industrial environment, or to a remote computer, server, cloud platform, database, data pool, data marketplace, mobile device (e.g., mobile phone, personal computer, tablet, or the like), or other network-connected device of system), such as via one or more network infrastructure elements (referred to in some cases herein as nodes), such as access points, switches, routers, servers, gateways, bridges, connectors, physical interfaces and the like, using one or more network protocols, such as IP-based protocols, TCP/IP, UDP, HTTP, Bluetooth, Bluetooth Low Energy, cellular protocols, LTE, 2G, 3G, 4G, 5G, CDMA, TDSM, packet-based protocols, streaming protocols, file transfer protocols, broadcast protocols, multi-cast protocols, unicast protocols, and others. For situations involving bi-directional communication, any of the above-referenced devices or systems, or others mentioned throughout this disclosure, may play the role of sender or receiver, or both. Network coding may account for availability of networks, including the availability of multiple alternative networks, such that a transmission may be delivered across different networks, either separated into different components or sending the same components redundantly. Network coding may account for bandwidth and spectrum availability; for example, a given spectrum may be divided (such as with sub-dividing spectrum by frequency, by time-division multiplexing, and other techniques). Networks or components thereof may be virtualized, such as for purposes of provisioning of network resources, specification of network coding for a virtualized network, or the like. Network coding may include a wide variety of approaches as described in Appendix A, and in connection with Figures in Appendix A.", ¶1666]
[" a hub-and-spoke group", ¶1619]

[“FIGS. 201-202 show two examples of delivery of common content to multiple destination nodes simultaneously via multicast connections. The advantage of multicast is that a single packet or block of N packets has to be sent by the source node into the network and the network will attempt to deliver the packets to all destination nodes in the multicast group. If the content needs to be delivered reliably, then TCP will most likely be used as the transport layer protocol. “, ¶1868]

and the deploying of the plurality of mesh agents to the plurality of computational nodes comprising (Cella teaches a mesh network of nodes where such node perform actions such as transformation/ augmentation of data deployed in the network  ¶s210,331(see above) , Cella teaches an specific example of such a node as an intelligent agent,¶1301) 
["In embodiments, the system and each of the similarly configured systems multiplex their information. In embodiments, the system and each of the similarly configured systems provide a single unified information source to a requestor. In embodiments, the system and each of the similarly configured systems further comprise an intelligent agent circuit that combines the data between systems. In embodiments, the system and each of the similarly configured systems further comprise an intelligent agent circuit that chooses what data to collect or store based on a machine learning algorithm. In embodiments, the machine learning algorithm further comprises a feedback function that takes as input what data is used by an external system. In embodiments, the machine learning algorithm further comprises a control function that adjusts the degree of precision, frequency of capture, or information stored based on an analysis of requests for data over time. In embodiments, the machine learning algorithm further comprises a feedback function that adjusts what sensor data is captured based on an analysis of requests for information over time. In embodiments, the machine learning algorithm further comprises a feedback function that adjusts what sensor data is captured based on historical use of information. In embodiments, the machine learning algorithm further comprises a feedback function that adjusts what sensor data is captured based on what information was most indicative of a failure mode. In embodiments, the machine learning algorithm further comprises a feedback function that adjusts what sensor data is captured based on detected combinations of information coincident with a failure mode. In embodiments, the network control circuit implements a network of similarly configured systems using an intercommunication protocol such as multi-hop, mesh, serial, parallel, ring, real-time and hub-and-spoke. In embodiments, the network control circuit self-arranges the system into network communication with similarly configured systems using an intercommunication protocol such as multi-hop, mesh, serial, parallel, ring, real-time and hub-and-spoke. In embodiments, after a configurable time period, the system stores only digests of the information and discards the underlying information.", ¶1303]

identifying a plurality of routes between the event producer nodes and the event consumer nodes of the plurality of computational nodes within the distributed Intenet of Things (IOT) computing environment and generating routing data based on the plurality of routes(Cella teaches determining multiple routes for sending data and using machine learning for selecting routes to send data, ¶s10, 34,1667)
[" Methods and systems described herein for industrial machine sensor data streaming, collection, processing, and storage may be configured to operate and integrate with existing data collection, processing and storage systems and may include a method for identifying a subset of streamed sensor data, the sensor data captured from sensors deployed to monitor aspects of an industrial machine associated with at least one moving part of the machine, the subset of streamed sensor data at predefined lines of resolution for a predefined frequency range, and establishing a first logical route for communicating electronically between a first computing facility performing the identifying and a second computing facility, wherein identified subset of the streamed sensor data is communicated exclusively over the established first logical route when communicating the subset of streamed sensor data from the first facility to the second facility. This method may further include establishing a second logical route for communicating electronically between the first computing facility and the second computing facility for at least one portion of the streamed sensor data that is not the identified subset. Additionally, this method may further include establishing a third logical route for communicating electronically between the first computing facility and the second computing facility for at least one portion of the streamed sensor data that includes the identified subset and at least one other portion of the data not represented by the identified subset.", ¶34]
[“For example, a machine learning system may configure the selection of a protocol for a transmission, the selection of what network(s) will be used, the selection of one or more senders, the selection of one or more routes, the configuration of one or more network infrastructure nodes, the selection of a destination receiver, the configuration of a receiver, and the like. In embodiments, each one of these may be configured by an individual machine learning system, or the same system may configure an overall configuration by adjusting various parameters of one or more of the above under iteration, through a series of trials, optionally seeded by a training set, which may be based on human configuration of parameters, or by model-based and/or rule-based configuration. ¶1667]

detecting, within the mesh network, an event at a producer node(events alarms are detected by sensors or other monitoring devices, i.e. producer node,¶s323,517 producers are any detector or analysis device that can report transmit data regarding a condition event in the network ) 
["In embodiments, a platform is provided having cloud-based, machine pattern analysis of state information from multiple analog industrial sensors to provide anticipated state information for an industrial system…a process, an event (e.g., whether the event has occurred), an object, a person, a condition, a function, or the like. ", ¶323]
["Based on analysis of data about the industrial machine, such as those conditions that may be detected by the set of sensors, an action may be taken, such as notifying a user of a change in the condition, adjusting operating parameters, scheduling preventive maintenance, triggering data collection from additional sets of sensors, and the like. An example of data that may indicate a need for some action may include changes that may be detectable through trends present in the data from the set of sensors. Another example is trends of analysis values derived from the set of sensors. ", ¶517]
generating an event notification responsive to the detected event;
["In embodiments, the DAQ instrument 5002 may produce a notification, alarm, message, or the like to notify a user when any gap errors are detected. In these many examples, such errors may be shown to be rare and even if they occur, the data may be adjusted knowing when they occurred should such a situation arise. ", ¶418]
automatically selecting a route from one or more routes across the mesh network using routing data , the routing data comprising data associated with transmission of event notifications(Cella teaches knowledge of nodes in interconnections can be used to determine least cost routing paths/solutions, ¶s339,511);
[“The swarm 4202 may be organized based on a hierarchical organization (such as where a master data collector 102 organizes and directs activities of one or more subservient data collectors 102), a collaborative organization (such as where decision-making for the organization of the swarm 4202 is distributed among the data collectors 102 (such as using various models for decision-making, such as voting systems, points systems, least-cost routing systems, prioritization systems, and the like), and the like.)”, ¶339]
["These conditions may not always need to be detected, except, for example, upon detection of a trigger condition. Therefore, combining the trigger condition signal and at least one data signal on a single physical signal routing path could be implemented. Doing so may reduce costs due to fewer physical connections required in such a data collection system. In an example, a sensor may be configured to detect a condition, such as a pot hole, to which the suspension must react. Data from the suspension may be routed along the same signal routing path as this road condition trigger signal so that upon detection of the pot hole, data may be collected that may facilitate determining aspects of the suspension's reaction to the pot hole. ", ¶511]
and using the plurality of mesh agents, applying an augmentation to the event notification to generate an augmented event notification; and(Cella teaches a mesh network of nodes where such node perform actions such as transformation/augmentation of data, ¶210,331).
["Intelligent systems 118 may include cognitive systems 120, such as enabling a degree of cognitive behavior as a result of the coordination of processing elements, such as mesh, peer-to-peer, ring, serial, and other architectures, where one or more node elements is coordinated with other node elements to provide collective, coordinated behavior to assist in processing, communication, data collection, or the like.", ¶210]
["In addition to data collection systems 102, this may include data collected, handled or exchanged by IoT devices, such as cameras, monitors, embedded sensors, mobile devices, diagnostic devices and systems, instrumentation systems, telematics systems, and the like, such as for monitoring various parameters and features of machines, devices, components, parts, operations, functions, conditions, states, events, workflows and other elements (collectively encompassed by the term "states") of such environments. Data may also include metadata about any of the foregoing, such as describing data, indicating provenance, indicating elements relating to identity, access, roles, and permissions, providing summaries or abstractions of data, or otherwise augmenting one or more items of data to enable further processing, such as for extraction, transforming, loading, and processing data. ", ¶331]

delivering, via the selected route, the augmented event notification(data is delivered to remote location to users that are interested in such data, ¶257).
[“A data collection module 2160 can connect to (or be resident on) the machine 2020. In one example, the data collection module 2160 can be located and accessible through a cloud network facility 2170, can collect the waveform data 2010 from the machine 2020, and deliver the waveform data 2010 to a remote location.”, ¶257]

	Cella teaches determining best routes among multiple paths for sending data. Cella does not teach selectively deploying the plurality of mesh agents to support the mediation activities, including the augmentations, to the plurality of computational nodes of the distributed computing environment, the deployment of the plurality of mesh agents being performed using the routing data. DaCosta in the same field of endeavor teaches a system for efficient delivery of data within mesh networks. DaCosta teaches selectively deploying the plurality of mesh agents to support the mediation activities, including the augmentations, to the plurality of computational nodes of the distributed computing environment, the deployment of the plurality of mesh agents being performed using the routing data.
["	 Multiple paths is useful when redundancy is desirable. Such is not the case with chirp sensor data and the relative unimportance of any single chirp. Hence pruning of multiple paths is performed at the grandparent level. Chirp packets are relayed through one node only, typically the node closest to it and therefore the best link quality. Others, also picking up the chirps directly from the devices, are directed to ignore those chirps. The chirp device is now assigned a unique lineage or relay path back to the root. Thus, even in the case of unidirectional chirp streams, an association is made, to prune redundant traffic.
A tree based, scalable, hierarchy driven control system emerges, where filters are applied to progressively reduce redundant data upstream. Here is the beginning of small data, as data being sent upstream continues to be more refined as it passes through multiple rule-based logical sieves. The agents may be simple, ant like, but their strength also lies in numbers and their ability to support multiple interpretations of the same data and provide that perspective with significantly lower latency than if everything was pushed up to the cloud. There are situations where raw chirp data needs to send all the way up, but like the Mars Rover, when latency matters, some level of local autonomy is essential to the survival of a network burdened at the edges.
Thus, in this model of IoT, As schools of chirps travel upstream up the river to the root, agents at strategic locations along the chirp route may perform local pruning, aggregation and exception handling, thereby reducing the traffic and improving load performance. Since multiple agents can be operating on the same data, some form of collaborative scheduling and sharing of timing requirements is needed. This will be discussed in a later chapter." Col 72 Lines 32-63]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Cella with deployment of agents at strategic locations as taught by DaCosta to perform data augmentations and delivery of event data of Cella. The reason for this modification would be to more efficiently deploy the intelligent agent functions of Cella. 
	Cella DaCosta does not teach  the method further comprising: generating an event consumer cohort, the event consumer cohort including a first event consumer node and a second event consumer node, a connectivity cost between the first event consumer node and the second event consumer node in the connectivity catalog being lower than a threshold; selecting an event consolidator to be an intermediate node with a lowest total cost connectivity to the event consumer cohort of the plurality of intermediate nodes, a total cost connectivity to the event consumer cohort to be computed based on respective connectivity costs between a respective intermediate node and each of the first event consumer node and the second event consumer node of the event consumer cohort; delivering a first event notification from a first event producer node to the event consolidator; and delivering a plurality of event notifications from the event consolidator to the first event consumer node and the second event consumer node of the event consumer cohort, the plurality of event notifications including the first event notification. Bartier in the same field of endeavor teach a publish subscribe system for delivery of data such as sensor data over a network. Bartier teaches the method further comprising: generating an event consumer cohort, the event consumer cohort including a first event consumer node and a second event consumer node, a connectivity cost between the first event consumer node and the second event consumer node in the connectivity catalog being lower than a threshold(endpoints  are group together into multicast groups that are within a minimum distance from a bridge/intermediate node such implies that the consumer nodes are within a certain distance from each other , ¶s 28, 745, 93). 
["Upon receiving the message from the central agent, the root node selects a node to act as the bridge between the networks for the multicast group. The root node may select a node within its network that is able to communicate with a node from the adjacent network for which communication is being bridged. Various criteria for selecting the node may be used, such as minimum distance from a member of the multicast group, and so on. The root node sends a message down through the network to the selected node instructing the selected node to bridge communication between the networks for the multicast group.", ¶28]
[“A subscription message does not need to indicate a subscription for a direct child node to count towards the child count of received subscriptions. For example, the subscription message for the node 302(K) to join the multicast group, which is sent up to the node 302(B) through intermediary nodes, counts toward the child count of received subscriptions for the node 302(B), even though the subscription message is for a node that it several levels down. In addition, the various subscription messages received by the node 302(B) from the node 302(E) for nodes within that sub-tree, cause the child count of received subscriptions for the node 302(B) to be incremented by just one, since the subscription messages were all received from the same child, the node 302(E). As such, the child count of received subscriptions accounts for the number of different child nodes, not the number of subscriptions messages received.”, ¶74]
[“The central agent may process the information received from the root node 402(A) and the information from the root node 406(A) to determine a plurality of networks that are needed to bridge communication for the multicast group. Each network of the plurality of networks may be adjacent to at least one other network of the plurality of networks. In other words, the plurality of networks may be a chain of adjacent networks that are needed to distribute data to members of the multicast group. In this example, the central agent determines that the networks 400 and 404 need to be bridged for the multicast group.”, ¶93]

selecting an event consolidator to be an intermediate node with a lowest total cost connectivity to the event consumer cohort of the plurality of intermediate nodes, a total cost connectivity to the event consumer cohort to be computed based on respective connectivity costs between a respective intermediate node and each of the first event consumer node and the second event consumer node of the event consumer cohort( the best nodes to server a intermedia node to a multicast group is selected such selection based on least routing cost criteria, ¶28, 138);
["Upon receiving the message from the central agent, the root node selects a node to act as the bridge between the networks for the multicast group. The root node may select a node within its network that is able to communicate with a node from the adjacent network for which communication is being bridged. Various criteria for selecting the node may be used, such as minimum distance from a member of the multicast group, and so on. The root node sends a message down through the network to the selected node instructing the selected node to bridge communication between the networks for the multicast group.", ¶28]
[" At 640, the root node 606 may select a node to bridge communication between the first network and the second network for a multicast group. The root node 606 may select a node of the first network that has previously communicated, or is otherwise able to communicate, with a node of the second network. The node may be selected based on a variety of information that is available to the root node 606. For example, the root node 606 may select a node within the first network that is closest to a member of the multicast group and that is within communication range of a node of the second network. In another example, the root node selects a node to provide the least routing cost between members of the multicast group and the node acting as the bridge (for example. the lowest number of transmissions to route data to members of the multicast group, or other measure of routing cost). In some instances, the same node is selected for different multicast groups, while in other instances separate nodes are selected for different multicast groups. To illustrate, a node that is currently acting as a bridge between networks for a first multicast group, may be selected to act as a bridge between those networks for a second multicast group.", ¶138]

 delivering a first event notification from a first event producer node to the event consolidator(bridge acts as an efficient point to route data to multiple child end nodes i.e. consumers versus unicast delivery which would require sending a copy to each node from the root vs sending data to a bridge/hub and multicasting fan out to child nodes subscribed to receive data, ¶111); and 
[“At 512, the node 200 may forward the data to the adjacent node. This includes transmitting the data, which may be heard and/or received by any neighboring nodes (e.g., an adjacent node). The adjacent node may be a neighboring node that is a child, parent, or another node. The adjacent node may be a member of the multicast group. Alternatively, the adjacent node may not be a member of the multicast group.”, ¶111]

delivering a plurality of event notifications from the event consolidator to the first event consumer node and the second event consumer node of the event consumer cohort, the plurality of event notifications including the first event notification(bridge acts as an efficient point to route data to multiple child end nodes i.e. consumers versus unicast delivery which would require sending a copy to each node from the root vs sending data to a bridge/hub and multicasting fan out to child nodes subscribed to receive data, ¶111)
[“At 512, the node 200 may forward the data to the adjacent node. This includes transmitting the data, which may be heard and/or received by any neighboring nodes (e.g., an adjacent node). The adjacent node may be a neighboring node that is a child, parent, or another node. The adjacent node may be a member of the multicast group. Alternatively, the adjacent node may not be a member of the multicast group.”, ¶111]

It would have been obvious to a person of ordinary skill in the art at the time of the effective filing of the instant application to modify Cella/DaCosta with the least cost multicast distributed of subscribed data as taught by Bartier. The reason for this modification would be to provide more efficient delivery of data to multiple subscriber/recipient providing a efficiency via use of least cost multicasting (Bartier, ¶111) to the multicast delivery of Cella(¶1868) 
	
The combination of Cella/DaCosta/Bartier has been discussed above with respect to Bartier’s selection of least cost routes to intermediate/bridge nodes but does not teach wherein the routing data further comprises a connectivity catalog of node-to-node connectivity cost. Kelsey in the same field of endeavor teaches a system for least cost routing determination. Kelsey teaches wherein the routing data further comprises a connectivity catalog of node-to-node connectivity cost(a cost table is maintained for node to node routing costs for the purpose of lowest cost path determination, ¶35).
[" As part of the routing protocol, each node 110 maintains a cost table 120. Each cost table has a number of records (rows) 122, each row being associated with different particular destination node. Cost table 120 includes two columns: one column 124 identifies the destination, and another column 126 represents a cost of sending a packet from the node maintaining the table to the corresponding destination. The costs are positive quantities that represent that node's estimate of the lowest cost path through the network to the destination. The cost of a path includes additive terms corresponding to each of the links along the path. The cost of a link is inversely related to the link reliability. Reliability of a link can be estimated using any of a variety of techniques. For example, reliability of a link can be estimated by keeping track of the signal-to-noise ratio (SNR) of packets arriving at a node from a neighboring node over that link. In general, shorter links typically have lower cost because of the relatively higher signal strength than longer links. This version of the routing protocol does not rely on the link reliability being estimated as equal at the nodes of the link, and alternative versions of the protocol explicitly account for asymmetrical link reliability.", ¶35]

It would have been obvious to a person of ordinary skill in the art at the time of the effective filing of the instant application to modify Cella/DaCosta/Bartier with maintaining a node cost table as taught by Kelsey. The reason for this modification would be to implement the selection of least cost path to intermediate nodes of Bartier.
Regarding claims 3, and 7, Cella teaches wherein the mediation activities including augmentations comprise at least one transformation, filter, correlation, contextualization and event traffic flow analytics applied to event notifications within the mesh network.
["In addition to data collection systems 102, this may include data collected, handled or exchanged by IoT devices, such as cameras, monitors, embedded sensors, mobile devices, diagnostic devices and systems, instrumentation systems, telematics systems, and the like, such as for monitoring various parameters and features of machines, devices, components, parts, operations, functions, conditions, states, events, workflows and other elements (collectively encompassed by the term "states") of such environments. Data may also include metadata about any of the foregoing, such as describing data, indicating provenance, indicating elements relating to identity, access, roles, and permissions, providing summaries or abstractions of data, or otherwise augmenting one or more items of data to enable further processing, such as for extraction, transforming, loading, and processing data. ", ¶331]

Regarding claim 13, Kelsey teaches wherein the automatic selection of the route, using the routing data, is automatically performed based upon the node-to-node connectivity costs. 
[“ In one example, gradient routed packets are only used from sensor nodes to collection nodes, and source routed packets are only used from collection nodes to sensor nodes. In this scenario, cost tables (at either collection nodes or sensor nodes) only need to be populated with costs for sending packets to the relatively few collection nodes. A collection node stores (in addition to the cost table) a "route table" that includes lists of nodes along routes to a set of destination sensor nodes with which the collection node communicates. For example, sensor nodes may only communicate with the closest (i.e., lowest cost) collection node. Alternatively, a route table may include routes to all sensor nodes.”, ¶108]

Regarding claim 16, Cella/DaCosta do not teach wherein the deploying of the plurality of mesh agents comprises using augmentation provisioning rules to determine selected mesh agents of the plurality of mesh agents within the mesh network to perform the augmentations.  Lakshmanan in the analogous networking arts teaches a system for event routing in event data processing system. Cella teaches wherein the deploying of the plurality of mesh agents comprises using augmentation provisioning rules to determine selected mesh agents of the plurality of mesh agents within the mesh network to perform the augmentations.
[" The policy automation engine 13002 may be a cloud-based policy automation engine 13002. A policy automation engine 13002 may be used to create, deploy, and/or manage an interconnected set of policies 13030, rules 13028 and protocols 13004, such as policies relating to security, authorization, permissions, and the like. For example, policies may govern what users, applications, services, systems, devices, or the like may access an IoT device, may read data from an IoT device, may subscribe to a stream from an IoT device, may write data to an IoT device, may establish a network connection with an IoT device, may provision an IoT device, may collaborate with an IoT device, or the like.", ¶1754]
["Policies 13030 generated and managed by the policy automation engine 13002 may deploy a large number of rules 13028 to permit access to and use of different aspects of IoT devices. Policies 13030 may include IoT device creation policies 13032, IoT device deployment policies 13034, IoT device management policies 13036 and the like. The policies 13030 may be communicated to devices 13006 through protocols 13004 or directly from the policy automation engine 13002.", ¶1756]

Regarding claim 17, Kelsey teaches wherein each augmentation in a set of the augmentations has a respective location dependency each location dependency restricting the augmentation to a respective specified node of the plurality of computational nodes  and the determining of the selected mesh agents is performed using the location dependencies(node selected a bridge is restricted to the node that can serve as bridge/intermediary to a multicast group of nodes, such a restriction and selection is based on the selected node implementing a least cost route as well as being in minimum range of the mulitcast group
[" FIG. 13 is a flowchart that illustrates a method for dynamic component placement in an event-driven component-oriented network data processing system according to an exemplary embodiment. The method is designated by reference number 1300 and begins by providing an event-driven component-oriented network data processing system that includes at least one producer, at least one consumer, a plurality of nodes and a plurality of links between the at least one producer and the at least one consumer as well as a flow graph that consists of a series of operator components through which data should flow in a designated manner (Step 1310). Any changes in network infrastructure, performance characteristics or flow graph that are identified are also included here. A routing operation is then performed to identify each path from a producer of the at least one producer to a consumer of the at least one consumer (Step 1320). According to an exemplary embodiment, the routing operation includes identifying, at each node of the plurality of nodes, a plurality of next-hop neighbor nodes for each at least one consumer. Routing value information is then provided at each node (Step 1330). According to an exemplary embodiment, a routing value is assigned to each of the identified plurality of next-hop neighbor nodes for each at least one consumer, and represents the amount of time required for routing probes to go from that node to the consumer via each route. The routing weight could also represent other network related characteristics.", ¶101]

Regarding claim 18, Kelsey teaches the augmentation provisioning rules are used to determine the selected mesh agents to perform the augmentations along identified plurality of routes between the event producer nodes and the event consumer nodes(node selected a bridge is restricted to the node that can serve as bridge/intermediary to a multicast group of nodes, events travel along the least cost path to the bridge node searching as a multicast gateway to nodes of the multicast group, ¶101]
[" FIG. 13 is a flowchart that illustrates a method for dynamic component placement in an event-driven component-oriented network data processing system according to an exemplary embodiment. The method is designated by reference number 1300 and begins by providing an event-driven component-oriented network data processing system that includes at least one producer, at least one consumer, a plurality of nodes and a plurality of links between the at least one producer and the at least one consumer as well as a flow graph that consists of a series of operator components through which data should flow in a designated manner (Step 1310). Any changes in network infrastructure, performance characteristics or flow graph that are identified are also included here. A routing operation is then performed to identify each path from a producer of the at least one producer to a consumer of the at least one consumer (Step 1320). According to an exemplary embodiment, the routing operation includes identifying, at each node of the plurality of nodes, a plurality of next-hop neighbor nodes for each at least one consumer. Routing value information is then provided at each node (Step 1330). According to an exemplary embodiment, a routing value is assigned to each of the identified plurality of next-hop neighbor nodes for each at least one consumer, and represents the amount of time required for routing probes to go from that node to the consumer via each route. The routing weight could also represent other network related characteristics.", ¶101]

Regarding claim 19, Cella teaches wherein the augmentations are performed according to rule sets, and the use of the augmentation provisioning rules comprises provisioning the rule sets to the selected mesh agents of the plurality of mesh agents.
[" As noted above, methods and systems are disclosed herein for cloud-based, machine pattern recognition based on fusion of remote analog industrial sensors. Embodiments include taking input from a plurality of analog sensors disposed in an industrial environment, multiplexing the sensors into a multiplexed data stream, feeding the data stream into a cloud-deployed machine learning facility, and training a model of the machine learning facility to recognize a defined pattern associated with the industrial environment. Embodiments include using a cloud-based pattern recognizer on input states from a state machine that characterizes states of an industrial environment. Embodiments include deploying policies by a policy engine that govern what data can be used by what users and for what purpose in cloud-based, machine learning. Embodiments include using a cloud-based platform to identify patterns in data across a plurality of data pools that contain data published from industrial sensors. Embodiments include training a model to identify preferred sensor sets to diagnose a condition of an industrial environment, where a training set is created by a human user and the model is improved based on feedback from data collected about conditions in an industrial environment.", ¶356]

["As noted above, methods and systems are disclosed herein for a cloud-based policy automation engine for IoT, with creation, deployment, and management of IoT devices, including a cloud-based policy automation engine for IoT, enabling creation, deployment and management of policies that apply to IoT devices. Policies can relate to data usage to an on-device storage system that stores fused data from multiple industrial sensors, or what data can be provided to whom in a self-organizing marketplace for IoT sensor data. Policies can govern how a self-organizing swarm or data collector should be organized for a particular industrial environment, how a network-sensitive data collector should use network bandwidth for a particular industrial environment, how a remotely organized data collector should collect, and make available, data relating to a specified industrial environment, or how a data collector should self-organize storage for a particular industrial environment. Policies can be deployed across a set of self-organizing pools of data that contain data streamed from industrial sensing devices to govern use of data from the pools or stored on a device that governs use of storage capabilities of the device for a distributed ledger. Embodiments include training a model to determine what policies should be deployed in an industrial data collection system. Embodiments include a system for data collection in an industrial environment with a policy engine for deploying policy within the system and, optionally, self-organizing network coding for data transport, wherein in certain embodiments, a policy applies to how data will be presented in a multi-sensory interface, a heat map visual interface, or in an interface that operates with self-organized tuning of the interface layer.", ¶359]

Regarding claim 20, Cella teaches wherein routing of event notifications within the distributed computing environment is performed according to the rule sets.
[" As noted above, methods and systems are disclosed herein for cloud-based, machine pattern recognition based on fusion of remote analog industrial sensors. Embodiments include taking input from a plurality of analog sensors disposed in an industrial environment, multiplexing the sensors into a multiplexed data stream, feeding the data stream into a cloud-deployed machine learning facility, and training a model of the machine learning facility to recognize a defined pattern associated with the industrial environment. Embodiments include using a cloud-based pattern recognizer on input states from a state machine that characterizes states of an industrial environment. Embodiments include deploying policies by a policy engine that govern what data can be used by what users and for what purpose in cloud-based, machine learning. Embodiments include using a cloud-based platform to identify patterns in data across a plurality of data pools that contain data published from industrial sensors. Embodiments include training a model to identify preferred sensor sets to diagnose a condition of an industrial environment, where a training set is created by a human user and the model is improved based on feedback from data collected about conditions in an industrial environment.", ¶356]

["As noted above, methods and systems are disclosed herein for a cloud-based policy automation engine for IoT, with creation, deployment, and management of IoT devices, including a cloud-based policy automation engine for IoT, enabling creation, deployment and management of policies that apply to IoT devices. Policies can relate to data usage to an on-device storage system that stores fused data from multiple industrial sensors, or what data can be provided to whom in a self-organizing marketplace for IoT sensor data. Policies can govern how a self-organizing swarm or data collector should be organized for a particular industrial environment, how a network-sensitive data collector should use network bandwidth for a particular industrial environment, how a remotely organized data collector should collect, and make available, data relating to a specified industrial environment, or how a data collector should self-organize storage for a particular industrial environment. Policies can be deployed across a set of self-organizing pools of data that contain data streamed from industrial sensing devices to govern use of data from the pools or stored on a device that governs use of storage capabilities of the device for a distributed ledger. Embodiments include training a model to determine what policies should be deployed in an industrial data collection system. Embodiments include a system for data collection in an industrial environment with a policy engine for deploying policy within the system and, optionally, self-organizing network coding for data transport, wherein in certain embodiments, a policy applies to how data will be presented in a multi-sensory interface, a heat map visual interface, or in an interface that operates with self-organized tuning of the interface layer.", ¶359]

Regarding claim 21, Cella teaches creating configuration data for each of the plurality of computational nodes, the configuration data containing a specific rules set of the rule sets to be provisioned to a specific node.
[" Methods and systems are disclosed herein for a self-organized swarm of industrial data collectors, including a self-organizing swarm of industrial data collectors that organize among themselves to optimize data collection based on the capabilities and conditions of the members of the swarm. Each member of the swarm may be configured with intelligence, and the ability to coordinate with other members. For example, a member of the swarm may track information about what data other members are handling, so that data collection activities, data storage, data processing, and data publishing can be allocated intelligently across the swarm, taking into account conditions of the environment, capabilities of the members of the swarm, operating parameters, rules (such as from a rules engine that governs the operation of the swarm), and current conditions of the members. For example, among four collectors, one that has relatively low current power levels (such as a low battery), might be temporarily allocated the role of publishing data, because it may receive a dose of power from a reader or interrogation device (such as an RFID reader) when it needs to publish the data. A second collector with good power levels and robust processing capability might be assigned more complex functions, such as processing data, fusing data, organizing the rest of the swarm (including self-organization under machine learning, such that the swarm is optimized over time, including by adjusting operating parameters, rules, and the like based on feedback), and the like.", ¶338]

Regarding claim 23, Cella teaches wherein the automatic selecting of the route comprises using routing rules associated with the event consumer node to select the route.
[“As noted, hierarchical templates may also be conditional (e.g., rule-based), such as templates with conditional routing based on parameters, such as sensed data during a first collection period, where a subsequent routing configuration is varied. Within the hierarchy, nodes in a graph or tree may indicate forks by which conditional logic may be used, such as to select a given subset of sensors for a given operational mode. Thus, the hierarchical template may be associated with a rule-based or model-based expert system, which may facilitate automated routing based on the hierarchical template and based on observed conditions, such as based on a type of machine and its operational state, environmental context, or the like. In a non-limiting example, a hierarchical template may have an initial collection configuration and a conditional hierarchy in place to switch from the initial collection configuration to a second collection configuration based on the sensed conditions of an initial sensor collection.”, ¶956]

	
Claims 14, 15, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Cella/DaCosta/Bartier/Kelsey as applied to claim 1 above, and further in view of Bertagna US 2010/0205187.
Regarding claim 14, Cella/DaCosta/Bartier/Kelsey do not teach comprising maintaining a producer/consumer catalog of augmentations to be applied to a specific event by a specific event producer node of the plurality of computational nodes. Bertagna in the same field of endeavor teaches a system for processing event notification to facilitate receipt by client devices.  Betagna teaches maintaining a producer/consumer catalog of augmentations to be applied to a specific event by a specific event producer node of the plurality of computational nodes(augmentation rule may specify specific augmentation to be performed specific  location of source perform to specific source i.e. publisher, ¶64) .
["In a fourth example, a subscriber has set an augmentation indicator 528 in his profile to select an augmentation routine 228 that indicates the location(s) of a particular business or type of business (e.g., an arcade, etc.) that are near the location of the subscriber's tracking device 102. When the subscriber requests augmented location data from a server 104, control and coordination module 224 retrieves input data sets 502 and 504 and calls the business locator augmentation routine 228. In this case, business locator augmentation routine causes control and coordination module 224 to query an augmentation data source 530 (i.e., a business directory database 120) for the desired businesses based on the location data associated with the tracking device 102. Business locator augmentation routine 228 then compiles the returned business(es) matching the specified search criteria from augmentation data source 530, and control and coordination module 224 forwards output data set 508, including the augmented location data 538 (i.e., location(s) of the specified business(es)) to the subscriber based on the subscriber communication information 524 in the subscriber's subscriber profile. Like in the previous example, the subscriber could input the desired type of business and search radius responsive to a query by control and coordination module 224 (caused by business locator augmentation routine 228) or the type of business and radius could already be included in the subscriber's profile and would form a part of data set 504.", ¶64] 
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing of the instant application to modify Cella/DaCosta/Bartier/Kelsey with directory service system of Bertagna. The reason for this modification would be to maintain a database of methods that can be invoked to handle (i.e process and transform according to the specific augmentation based on characteristic of the source/publisher tailored to the source of events/data.
Regarding claim 15, Betagna teaches wherein the producer/consumer catalog stores, for a specific event, a unique identifier for the specific event, an associated event producer node of the specific event, and an associated event consumer node of the specific event(the directory service maintains  for the event a GUID which is unique and corresponding  event source location and destination  and destination i.e.  provider  node and consumer node are maintained in the transaction context object, ¶67, 82, 129).
[" Note that there are many ways to implement augmentation indicators 528(1-r) for use with the present invention. For example, in one embodiment, augmentation indicators 528(1-r) can include a programmable flag for every augmentation routine 228. A set flag would indicate that a particular augmentation routine 228 was enabled by the subscriber, whereas an unset flag would indicate an augmentation routine 228 that was disabled by the subscriber. Alternatively, each augmentation routine 228 could be identified by a unique identifier, and augmentation indicators 528(1-r) would include only the unique identifiers for the augmentation routines 228 that were enabled by a subscriber. In any case, augmentation indicators 528(1-r) include enough information to indicate to control and coordination module 224 at least those augmentation routines 228 that are enabled by the subscriber 118.", ¶57 ]

Regarding claim 22, Cella/daCosta do not teach maintaining a catalog of the augmentations to be applied to events by the plurality of computational nodes within the distributed computing environment. Bertagna in the same field of endeavor teaches a system for processing event notification to facilitate receipt by client devices.  Bertagna teaches maintaining a catalog of the augmentations to be applied to events by the plurality of computational nodes within the distributed computing environment.
["As described thus far, the present invention provides many advantages. First, servers 104 can utilize many different data sources to augment location data received from tracking devices 102 and customize the augmentation processes to individual subscribers. Indeed, the present invention is highly customizable for individual subscribers 118 because each subscriber can choose to employ different pluralities of augmentation routines 228 for different tracking devices 102. In addition, servers 104 can also integrate new public and private data sources easily into augmentation routines allowing the tracking services provided by servers 104 to be quickly and easily updated and expanded. Also, as described above, the present invention can be employed in various electronic devices such as personal computers, personal data assistants, and cellular telephones.”¶27]

It would have been obvious to a person of ordinary skill in the art at the time of the effective filing of the instant application to modify Cella/DaCosta/Bartier/Kelsey with directory service system of Bertagna. The reason for this modification would be to maintain a database of methods that can be invoked to handle (i.e process and augment according to the needs of recipient) events.

Claims 25 is rejected under 35 U.S.C. 103 as being unpatentable over  Cella/DaCosta/Bartier/Kelsey/Bertagna  claim 14  above, and further in view of Lobban US 20090187635.
Regardig claim Cella/DaCosta/Bartier/Kelsey/Bertagna does not teach, wherein the producer/consumer catalog further contains a second set of augmentations to be applied to the specific event by a specific event consumer node of the plurality of computational nodes.  Lobban in the same field of endeavor teaches a publish-subscribe message distribution system. Lobban teaches wherein the producer/consumer catalog further contains a second set of augmentations to be applied to the specific event by a specific event consumer node of the plurality of computational nodes(Lobban teaches certain subscriber selected to act as a subscriber and  publisher, performing specific transformation, such transformation as defined in a rules database, ¶s30, 31 39).  
["As noted earlier, an interceptor system operates as both a message subscriber and a message publisher. An interceptor system can intercept a published message, process the published message (e.g., by transforming it from one markup protocol to another) and then re-publish the message, as will be described in more detail below. Interceptor systems are intermediary systems which receive and process messages before those messages finally reach an ultimate subscriber, where the message may be stored without being made available for re-publication.", ¶30]

["PubLevel values, assigned to published messages, and SubLevel values, assigned to candidate subscriber systems (such as interceptor systems or ultimate subscriber systems), control the path of a message through the pub/sub. Generally speaking, interceptor systems with higher SubLevel values are given higher priority in processing the message than interceptor systems with lower SubLevel values. The type of processing that is performed in an interceptor system (examples are encryption, protocol transformation, etc.) is initially programmed into the interceptor systems by a system designer or programmer to make certain that the appropriate transformations occur in the message in the appropriate order before the message reaches the ultimate subscriber.", ¶31]
[" Before any published messages identified by a particular topic string are generated, initial conditions are established for each of the systems intended to be involved in processing or receiving such messages. SubLevel values associated with the topic string are assigned to the systems by the level control modules within the systems either in accordance with information supplied directly by system administrators or indirectly through access to the rules databases already resident in the systems. The rules databases will support implementation of the previously discussed and other rules.", ¶39]
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing of the instant application to modify Cella/DaCosta/Bartier/Kelsey/Bertagna with Lobban. The reason for this modification would be to provide more efficient delivery of messages such that subscriber of data it has subscriber to and also transform publish to other subscribers.
	

Applicant Remarks

Applicant’s arguments with respect to claims 1, 3, 5, 7, 9, 13-23 and 25 have been considered but are moot because the new grounds of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument responsive to amendments. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y. CHANG whose telephone number is (571)270-5938.  The examiner can normally be reached on Monday - Thursday from 9am to 5pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Trost, can be reached on (571)272-7282. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 
Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TOM Y CHANG/
Primary Examiner, Art Unit 2456